Citation Nr: 0935488	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-09 652A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for facial spasms. 

2.  Entitlement to an initial compensable rating for 
bilateral plantar fasciitis with heel spurs. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1986 to 
April 1988, January 1992 to May 1992, and January 2005 to 
July 2006.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied entitlement to a 
compensable rating for bilateral plantar fasciitis with heel 
spur.

The issue of entitlement to service connection for facial 
spasms is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Bilateral plantar fasciitis with heel spurs are 
manifested by complaints of pain and functional limitations 
without X-ray evidence of degenerative arthritis or moderate 
foot impairment.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
plantar fasciitis with heel spurs have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 4.71a, Diagnostic Code 5278 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection claim 
in October 2006.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
October 2006.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Subsequently, the claim was reviewed and a 
supplemental statement of the case (SSOC) was issued in March 
2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

The claim for an initial compensable evaluation for bilateral 
plantar fasciitis with heel spur is a downstream issue from 
the grant of service connection.  See Grantham v. Brown, 114 
F.3d 1156 (1997).  VA's General Counsel held that no VCAA 
notice was required for such downstream issues, and that a 
Court decision suggesting otherwise was not binding 
precedent.  See VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 5, 
2004); cf. Huston v. Principi, 17 Vet. App. 370 (2002).  The 
Board is bound by the General Counsel's opinion.  See 38 
U.S.C.A. § 7104(c) (West 2002).  While this logic is called 
into some question in a recent Court case, neither this case 
nor the GC opinion has been struck down.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  In this case, there 
is no further duty to assist the Veteran, as the claim for a 
higher rating stems from the notice of disagreement.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Additional notices as to this matter were provided in October 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
Veteran's service treatment records and all VA treatment 
records have been obtained and associated with his claims 
file.  He has also been provided with VA medical examinations 
to assess the current state of his service-connected 
bilateral plantar fasciitis with heel spur in November 2006 
and February 2009.  Furthermore, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The Veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Law and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

In this case, the Veteran currently assigned a noncompensable 
rating for his service-connected bilateral plantar fasciitis 
with heel spur pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5278 (2008).


5276  Flatfoot, acquired:
Pronounced; marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendon Achilles on manipulation, not improved by 
orthopedic shoes or appliances:
   Bilateral
50
   Unilateral
30
Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, 
characteristic callosities:

   Bilateral
30
   Unilateral
20
Moderate; weight-bearing line over or medial to great 
toe, inward bowing of 
the tendon achillis, pain on manipulation and use of the 
feet, bilateral or unilateral
10
Mild: symptoms relieved by built-up shoe or arch support
0
See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2008).

5278  Claw foot (pes cavus), acquired:
Marked contraction of plantar fascia with dropped forefoot, 
all toes hammer toes, very painful callosities, marked varus 
deformity:
   Bilateral
50
   Unilateral
30
All toes tending to dorsiflexion, limitation of dorsiflexion 
at ankle to right angle, shortened plantar fascia, and marked 
tenderness under metatarsal heads:
   Bilateral
30
   Unilateral
20
Great toe dorsiflexed, some limitation of dorsiflexion at 
ankle, definite tenderness under metatarsal heads:
   Bilateral
10
   Unilateral
10
Slight
0
See 38 C.F.R. § 4.71a, Diagnostic Code 5278 (2008).

8280  Hallux valgus, unilateral: 
Operated with resection of metatarsal head
10
Severe, if equivalent to amputation of great toe
10
See 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2008).

5284  Foot injuries, other:
Severe
30
Moderately severe
20
Moderate
10
Note: Note: With actual loss of use of the foot, rate 40 
percent.
See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2008).

Factual Background and Analysis

After a review of the evidence, the Board finds that the 
evidence does not support the assignment of a compensable 
evaluation for the Veteran's bilateral plantar fasciitis and 
heel spur. 

The RO granted service connection based on a May 2006 service 
treatment record which showed treatment for foot pain, and a 
November 2006 VA examination report which included a 
diagnosis of bilateral plantar fasciitis and heel spur. 

In September 2006 VA treatment notes, the Veteran complained 
of foot pain continuing since his service in Iraq.  He stated 
that the left hurt more than the right and that the pain 
increased in the morning and decreased through the rest of 
the day.  He stated that the pain also decreased when he took 
ibuprofen.  Upon examination, the examiner found no edema, 
redness swelling, or peripheral cyanosis, dorsalis pedis were 
+2 bilateral, and there was tenderness to palpation over 
heels.  An x-ray report from that time found bilateral 
calcaneal spurs.  

In a September 2006 VA podiatry note, the Veteran complained 
of pain with first few steps in the morning and after long 
periods of rest.  Physical examination found palpable 
dorsalis pedis (dp) pulses, pain with palpation of bilateral 
heels and along medical arches, decreased arch height on 
weight bearing and non-weight bearing, range of motion was 
limited on dorsiflexion, bilaterally, no other foot 
deformities were noted, and light touch sensation was intact.  
The podiatrist diagnosed plantar fasciitis. 

In an October 2006 VA podiatry note, the Veteran stated that 
the previous injection helped to red7uce his pain, and that 
his shoe inserts helped as well.  Upon examination the 
podiatrist found dorsalis pedis and posterior tibial pulses 
palpable bilaterally, protective sensation was intact, there 
was pain on palpation of medial calcaneal tubercle 
bilaterally, and no pain on dorsiflexion or plantar flexion.

In the November 2006 VA examination report, the Veteran 
complained of pain, worse in the morning, and pain on 
standing and walking.  He stated he used ibuprofen and ice 
therapy, and that it relieved some of the pain with no side 
effects.  He denied any flare ups, and stated he did not use 
assistive devices except for arch supports which decreased 
the severity of the pain.  He denied any surgery or injury to 
his feet, and any effect on daily living.  He stated that 
related to his occupation, he is in pain all the time as, 
being a police officer, he is constantly walking and on his 
feet.  Though, he denied taking any time off secondary to his 
feet condition.  On objective examination, the examiner noted 
no evidence of abnormal weight bearing like callosities or 
abnormal shoe wear pattern.  Gait was normal, and there were 
no skin or vascular changes.  The examiner also noted range 
of motion as bilateral plantar flexion from 0 degrees to 45 
degrees, dorsiflexion from 0 degrees to 15 degrees, inversion 
from 0 degrees to 30 degrees and eversion from 0 degrees to 
20 degrees.  The examiner reported range of motion were 
painful at the end of range and remained the same after five 
repetitions. The examiner diagnosed bilateral plantar 
fasciitis and heel spur.

In January 2007 VA podiatry notes, the Veteran complained to 
the nurse of bilateral heel pain, consisting of a daily dull 
ache which varied throughout the day, worse in the morning, 
with onset months prior, no radiation, and orthotics and 
medication as alleviating factors.  The Veteran also stated 
that the orthotics helped a great deal and that he was happy 
with the progress.  When examined by the podiatrist, the 
Veteran was found to have pain on palpation of plantar medial 
calcaneous bilaterally and controlled medial column on weight 
bearing.   In an August 2007 VA primary care note, the 
Veteran stated that his foot pain was improved with injection 
and padding. 

In an August 2008 VA primary care note, the Veteran denied 
any problems with his feet. 

In a February 2009 VA examination report, the Veteran stated 
he had no pain, but before he received his orthotics the pain 
could be as high as a 9 or 10 in both the feet.  He had no 
complaints of weakness, stiffness, swelling, heat or redness, 
though he did complain of some mild fatigability and lack of 
endurance.  The examiner noted that with the orthotics he had 
no pain at rest, standing or walking, and no flare-ups of 
joint disease.  Although, it was noted that without the 
orthotics he did have pain, and prior to the orthotics he 
would have flare-ups in the morning and pain with prolonged 
standing an walking.  On examination the podiatrist found 
good pulses and circulation, warm and dry skin, sensory exam 
entirely normal, no evidence of callosities, no weakness, 
normal gait, no hammer digits, no malalignment, some pes 
planus deformity or hallux valgus deformity, active motion in 
the metatarsophalangeal joint of the great toe bilaterally, 
and mild tenderness to palpation at the medial aspect of the 
distal calceneous bilaterally.  

Active range of motion findings were inversion from 0 to 30 
degrees, eversion from 0 to 20 degrees on the right foot, and 
inversion from 0 to 20 degrees, and eversion from 0 to 15 
degrees on the left foot.  Passive range of motion findings 
were inversion from 0 to 35 degrees, eversion from 0 to 20 
degrees on the right foot, and inversion from 0 to 35 
degrees, and eversion from 0 to 20 degrees on the left foot. 
After 5 repetitions, the examiner found active range of 
motion to be inversion from 0 to 25 degrees, eversion from 0 
to 20 degrees on the right foot, and inversion from 0 to 25 
degrees, and eversion from 0 to 15 degrees on the left foot.  
An x-ray report from the time found small calcaneal spurs, 
increased in size since the previous study, and otherwise 
unremarkable. 

Analysis

Based upon the evidence of record, the Board finds the 
service-connected bilateral plantar fasciitis with heel spur 
are presently manifested by complaints of pain without X-ray 
evidence of degenerative arthritis or moderate foot 
impairment.  Consequently, the Veteran is not entitled to a 
compensable evaluation under Diagnostic Code 5278.

To give the Veteran every consideration in connection with 
the matters on appeal, the Board has considered all 
potentially applicable diagnostic codes under 38 C.F.R. § 
4.71a in rating his right foot disabilities.  See, e.g., 
Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment 
of a particular diagnostic code is "completely dependent on 
the facts of a particular case"), and Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992) (one diagnostic code may be more 
appropriate than another based on such factors as the 
Veteran's relevant medical history, current diagnosis, and 
demonstrated symptomatology).

The Veteran was diagnosed with mild hallux valgus in the 
February 2009 VA examination report; however, competent 
medical evidence does not state the condition was ever 
"severe" to warrant a compensable rating under Diagnostic 
Code 5280.  The Veteran was also diagnosed with pes planus at 
the February 2009 VA examination report; however, as symptoms 
are relieved by built-up shoe or arch support, the deformity 
does not warrant a compensable rating under Diagnostic Code 
5276.

Competent medical evidence is also absent any findings of 
bilateral weak foot; unilateral or bilateral anterior 
metatarsalgia, (Morton's disease); hallux rigidus; hammer 
toe; or malunion of tarsal or metatarsal bones for the 
assignment of a higher or separate rating under alternative 
rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5277, 5279, 5281, 5282, 5283.  Consequently, the assignment 
of a compensable evaluation for the Veteran's bilateral 
plantar fasciitis with heel spur based upon any of these 
diagnostic codes is not warranted.  As there are no findings 
of degenerative arthritis, the Board notes that the criteria 
contained in Diagnostic Code 5003 for rating impairment due 
to arthritis may not be used as a basis to rate the Veteran's 
bilateral plantar fasciitis with heel spur.

The Board acknowledges the Veteran's contentions that his 
bilateral plantar fasciitis with heel spur are more severely 
disabling.  The Veteran is competent to testify as to the 
degree of his foot discomfort; however, as noted above, the 
Veteran is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), along with the 
Veteran's subjective complaints of pain.  Although after five 
repetitions the February 2009 VA examination report 
documented some objective evidence of additional loss of 
motion or function of the feet, there was no objective 
evidence of fatigue, weakness, or lack of endurance.  
Therefore, the disability picture for the Veteran's foot 
disability does not more nearly approximate the criteria for 
any higher rating than that assigned.

For all the foregoing reasons, the Veteran's claims for 
entitlement to an initial compensable rating for bilateral 
plantar fasciitis with heel spur must be denied.  The Board 
has considered staged ratings, under Fenderson v. West, 12 
Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 
(2007), but concludes that they are not warranted.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the service-connected bilateral plantar fasciitis with heel 
spur that would take the Veteran's case outside the norm so 
as to warrant the assignment of an extraschedular rating.  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

Entitlement to a compensable rating for bilateral plantar 
fasciitis with heel spur is denied.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008), and as interpreted 
by the United States Court of Appeals for Veterans Claims 
(hereinafter "the Court"), are applicable to this case.  
Information concerning the VCAA was provided to the Veteran 
by correspondence dated in October 2006. 

The Veteran filed his service connection claim for facial 
spasms in October 2006.  The Veteran stated in a November 
2006 medical release that all of his treatment was from the 
VA Medical Center in Altoona, Pennsylvania.  However, in a 
November 2007 VA progress note, the Veteran stated that he 
completed a neurological consult with Dr. Opida who opined 
that his facial twitches are the result of injury or a virus 
he contracted while in Iraq.  VA notes dated in October and 
November 2007 reference non-VA neurologist consultations, but 
do not include copies of the records.  These records are 
likely to contain information relevant to the Veteran's 
claim.  Therefore, the RO/AMC should attempt to obtain the 
relevant private treatment records.

The Board notes that the Veteran last had a VA examination in 
November 2006. Additional evidence to be associated with the 
Veteran's claims file indicates that the Veteran has evidence 
of an opinion which relates the Veteran's facial tic to his 
service in Iraq.  VA's statutory duty to assist the Veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 
400 (1997). Accordingly, after the private treatment records 
have been obtained, the RO should arrange for the Veteran to 
undergo a VA examination at an appropriate VA medical 
facility to determine the etiology of his facial spasm 
disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and his representative and obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, who treated him for his 
facial spasms.  Of special interest are 
the records from Dr. Opida.  After the 
Veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

2.  The Veteran should be afforded a VA 
neurology examination to determine whether 
the Veteran's facial spasms are related to 
service.  Diagnostic tests and studies are 
to be performed.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Following 
review of the claims folder and an 
examination of the Veteran, the examiner 
should specifically identify when the 
Veteran is first shown to have a facial 
tic and whether it is as least as likely 
as not (50 percent probability or greater) 
that the Veteran's facial tic is directly 
related to events or injuries in military 
service or manifested during service.  
Sustainable reasons and bases are to be 
included with the opinions.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After the development requested above 
has been completed to the extent possible, 
the AMC/RO should again review the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a SSOC, and should be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


